Mb. Justice MacLeaey
delivered the" opinion of the court.
This case is entirely similar to the case of The People of Porto Rico v. José Rodrígues Arzola and Marcial Rodrígues, for violation of the electoral laws in which the opinion was written by Mr. Justice Figueras and in which the judgment was affirmed to-day. The opinion in that case as adopted is *7entirely applicable to this, and for the same reasons the judgment in this case should be ' ■

Affirmed.

Chief Justice Quiñones, and Justices Hernández and Fi-güeras concurred.
Mr. Justice Wolf did not sit at the hearing of this case.